Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
	The corrected notice of allowability corrects the claims allowed.  The previous notice of allowance of 12/16/2021, incorrectly indicated the status of claims 13 and 14 is Claim 13 is cancelled and claim 14 is allowed.  Correction made to PTOL-37, Index of Claims and Issue Classification forms.

Election/Restrictions
Claims 11-12, 14 and 25-27 are allowable. The restriction requirement between groups I, II and III , as set forth in the Office action mailed on 3/20/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/20/2019 is withdrawn.  Claims 1, 4-6 and 10 and claims 16-18, directed to fabric and the electronic accessory are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendal W. Abassi on 10/13/2021.

The application has been amended as follows: 
Claim 1, line 3 is amended to insert the phrase “a three-dimensionally woven” after “comprising” and before “fabric”.
Claim 11, line 3 is amended to insert the phrase “a three-dimensionally woven” after “comprising” and before “fabric”.
Claim 16, lines 3 is amended to insert the phrase “a three-dimensionally woven” after “comprising” and before “fabric”.

The following is an examiner’s statement of reasons for allowance: Applicant amended the claims as submitted on 9/10/2021 and per interviews of 9/10/21 (of record) and 10/13/21 (included in this office action).  
The amended claims overcome the previous objection to the drawings and 112(a) and (b) rejections as the structure recited in the claims is consistent with the drawings and the specification. 
The amended claims recite the fabric is a three-dimensionally woven fabric and there are input/output devices having a first and second magnet in first and second pockets of the three-dimensionally woven fabric.  The prior art of record fails to teach or suggest a woven fabric with first and second magnets located in first and second pockets of the woven fabric wherein the magnets repel each other.  The prior art of record fails to teach or suggest a switch formed of a first switch electrode on the first magnet and a second switch on the second magnet. 
The prior art of record, Wagner, fails to teach or suggest a first and second pocket woven in the fabric and fails to teach or suggest magnets in combination with switch electrodes wherein the magnets create a repelling force.  Wagner teaches a single fabric layer with a single pocket that forms a switch and does not teach any magnets.
The prior art of record, Hill, is directed to a three dimensionally woven fabric but fails to teach or suggest first and second magnets in combination with first and second switch electrodes in first and second pockets of the fabric.  Hill does not teach magnets with a repelling force. 
The prior art of record fails to teach or suggest a three-dimensionally woven fabric having first and second pockets woven into the fabric, which include magnets that repel one another to create a gap in combination with switch electrodes.  It would NOT have been obvious to one of ordinary skill in the art before the effective filing date to incorporate magnets switches into the single layer fabric of Wagner nor the multilayer fabric of Hill.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759